                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEITH STAMPS,
                                  11                                                     Case No. 12-05753 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF INSTRUCTION
Northern District of California




                                                v.
 United States District Court




                                                                                         REGARDING COUNSEL’S
                                  13                                                     MOTION TO WITHDRAW
                                  14     RANDY GROUNDS,
                                  15                   Respondent.
                                                                                         (Docket No. 59)
                                  16

                                  17

                                  18          Petitioner, a state prisoner, filed a petition for a writ of habeas corpus pursuant to 28
                                  19   U.S.C. § 2254. On September 5, 2018, the Court terminated the appointment of Mr. David
                                  20   L. Plotsky as counsel for Petitioner but stated that Mr. Plotsky would remain attorney of
                                  21   record for this action unless and until he files a motion to withdraw as counsel. (Docket

                                  22   No. 58.) On October 29, 2018, Mr. Plotsky filed a motion to withdraw as counsel.

                                  23   (Docket No. 59.)

                                  24          Before the Court grants the motion, Mr. Plotsky is directed to provide a confirmed

                                  25   current address for Petitioner, Mr. Keith Stamps, and a certificate of service showing that

                                  26   Petitioner was served with counsel’s motion to withdraw. Counsel shall respond in

                                  27   accordance with this motion within fourteen (14) days from the date this order is filed.
                                       Upon receipt of counsel’s response in accordance with this order, the Court shall grant the
                                  28
                                   1   motion to withdraw as counsel.
                                   2             IT IS SO ORDERED.
                                   3   Dated: November 1, 2018                        ________________________
                                                                                      BETH LABSON FREEMAN
                                   4                                                  United States District Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Re Counsel’s Mot. to Withdraw
                                       P:\PRO-SE\BLF\HC.12\05753Stamps_inst.counsel
                                  26

                                  27

                                  28
